Citation Nr: 0533322	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  95-36 031	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, characterized as blindness of both eyes.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1963 to October 
1966.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, denied service connection for 
blindness, both eyes, granted service connection for 
residuals, fracture, fourth finger, left hand, and assigned 
that disability a noncompensable (0 percent) evaluation.  

In January 1996, the veteran and his brother testified in 
support of his claims at a hearing held at the RO before a 
Hearing Officer.  In July 1997, the Board remanded these 
claims to the RO for additional action.  In March 2000, the 
Board affirmed the RO's October 1994 rating decision.  

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, based on a Joint Motion for Remand and for 
a Stay of Proceedings Pending the Resolution of this Motion, 
the Court issued an Order vacating the Board's decision and 
remanding the matter to the Board.  

In March 2002, the Board in turn remanded the veteran's 
claims to the RO for additional action.  In July 2002, the 
Board affirmed its denial with regard to the claim for an 
initial compensable evaluation for residuals of a fracture of 
the distal phalanx of the fourth finger of the left hand.  It 
deferred action of the service connection claim pending 
additional development.

The veteran appealed the Board's July 2002 decision to the 
Court.  In March 2003, based on a Motion for Remand and to 
Stay Proceedings (motion), the Court issued an Order vacating 
the Board's decision and remanding the matter to the Board 
for readjudication consistent with the motion.  In September 
2003, the Board in turn remanded both claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  Defective vision preexisted service, but did not increase 
in disability therein.  

3.  A bilateral eye disorder manifested by significant glare 
and decreased visual acuity, especially peripherally, is not 
related to active service.

3.  The veteran's left fourth finger disability causes pain 
on exposure to cold weather and with certain activities, but 
has not necessitated treatment, manifested as ankylosis or 
amputation of the digit, the functional loss equivalent, and 
does not in any way limit the veteran's ability to function.

4.  The veteran's left fourth finger disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder, characterized as blindness of 
both eyes, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).
2.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the distal phalanx of the fourth 
finger of the left hand have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5227, 5230 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claims such that the Board's 
decision to proceed in adjudicating those claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO, via AMC, provided the veteran VCAA 
notice by letter dated in February 2004, after initially 
deciding his claims in a rating decision dated October 1994.  
However, VCAA notice was not mandated at the time of the 
initial RO decision; therefore, the RO did not err by 
providing the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2004 notice letter, the RO acknowledged the 
veteran's claims, noted what the evidence needed to show to 
substantiate those claims, listed the type of evidence that 
would best do so, informed the veteran of VA's duty to 
assist, and explained to him that it was developing his 
claims pursuant to that duty.  The RO identified the evidence 
it had received in support of the veteran's claims and the 
evidence VA was responsible for securing.  The RO indicated 
that it would make reasonable efforts to help the veteran get 
the evidence necessary to support his claims provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to provide VA with all 
evidence or information he had pertaining to his claims.

Moreover, in letters dated in March 1994, June 1994, August 
1994, August 1997, November 1997, February 1998 and June 
2001, rating and Hearing Officer decisions dated in October 
1994, March 1995 and March 1996, a statement of the case 
issued in March 1995, supplemental statements of the case 
issued in March 1995, September 1996, November 1999, May 2002 
and August 2005, and remands issued in July 1997, March 2002 
and September 2003, VA, via the RO, AMC and Board, provided 
the veteran much of the same information furnished in the 
February 2004 notice letter.  As well, VA informed the 
veteran of the VCAA, identified the evidence it had 
requested, but not yet received in support of his claims, 
asked him to ensure that the providers contacted followed up 
by sending such evidence to VA, updated the veteran regarding 
the best type of evidence to submit to substantiate his 
claims, and asked the veteran to sign the enclosed forms 
authorizing the release of his treatment records.  VA 
informed the veteran of the reasons for which it denied his 
claims and identified the evidence upon which it based its 
denial.  VA also provided the veteran the provisions 
pertinent to his claims, including those explaining VA's 
duties to notify and assist and those governing ratings of 
disabilities of the fingers, effective prior to, and as of, 
August 26, 2002.  

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all of the evidence the veteran identified as being pertinent 
to his claims, including service medical records, private 
treatment records, and information from the Social Security 
Administration (SSA).  Second, VA conducted medical inquiry 
in an effort to substantiate the veteran's claims by 
affording him VA examinations, during which examiners 
addressed the etiology of the veteran's eye disorder and the 
severity of his service-connected left fourth finger 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

II.  Analysis of Claims

A.  Claim for Service Connection - Eye Disorder

The veteran seeks service connection for an eye disorder.  
According to his written statements submitted during the 
course of this appeal and his hearing testimony presented in 
January 1996, his eye disorder preexisted service and was 
aggravated therein, in part, by weather conditions, including 
constant wind, and in part, by working as an aircraft 
mechanic and having to fuel aircraft and maintain them on a 
24-hour basis.  The veteran disputes service medical records 
showing that his vision improved from the time he entered 
service to the time he was discharged.  He argues that such 
improvement is impossible.  Allegedly, he wore glasses prior 
to service, but beginning in service and continuing after 
discharge, his vision progressively deteriorated.  Following 
discharge, the veteran reportedly worked for his father 
pumping gas for 10 years, after which he applied for a 
maintenance job at a plant, but could not pass the eye test.  
Eventually, the veteran began to lose his peripheral vision, 
a doctor allegedly declared the veteran legally blind, and 
SSA found the veteran disabled due to an eye disorder. 

In support of his claim, the veteran submitted a written 
statement from K.Z., a fellow serviceman who roomed for 18 
months and worked with the veteran in service.  Therein, K.Z. 
indicated that he remembered that, at the end of one practice 
session at a firing range, the veteran's target was 
completely free of any hits.  K.Z. believed this was so 
because the veteran could not see the target while shooting.  
K.Z. attested that the veteran sought help to fill out forms 
because he could not see well.  K.Z. noted that the veteran 
was virtually incapacitated without his glasses, which were 
very thick.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some disabilities such as refractive errors of the eye are 
considered congenital and developmental in nature and are not 
deemed diseases for VA purposes.  However, under certain 
circumstances, service connection may be granted for such 
disorders if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, various private medical documents of record 
dated since 1989 and reports of VA examinations dated since 
1998 confirm, in part, the veteran's assertions by showing 
that the veteran currently has an eye disorder that has been 
variously diagnosed as myopic degeneration, bilateral 
amblyopia, retinal dystrophy, myopia, cataracts and scarring.  
Health care providers have indicated that this disorder is 
causing decreased visual acuity and glare problems.  The 
question thus becomes whether this disorder was incurred in 
or aggravated by service, as alleged.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2005), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

As previously indicated, the veteran in this case served on 
active duty from January 1963 to October 1966.  On enlistment 
examination conducted in January 1963, the veteran reported 
that he had not had any eye trouble.  An examiner noted 
normal eyes and defective vision of undetermined type.  He 
specifically noted distant vision of 20/400 corrected to 
20/70 bilaterally and near vision of 20/400 corrected to 
20/50 on the right and 20/200 corrected to 20/40 on the left.  
Based on these findings, the Board finds that the veteran's 
defective vision preexisted service.

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2005).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

The veteran's service medical records reflect that, during 
service, the veteran did not complain of, or receive 
treatment for, defective vision or any other eye problems.  
On separation examination conducted in September 1966, the 
veteran reported that he had had eye trouble and needed to 
wear glasses.  An examiner noted normal eyes and defective 
distant and near vision.  He specifically noted distant 
vision of 20/200 corrected to 20/50 on the right and 20/200 
corrected to 20/58 on the left.  He also noted near vision of 
20/20 corrected to 20/40 on the right and 20/70 corrected to 
20/70 on the left.  Based on these findings, the Board finds 
that the veteran's defective vision did not increase in 
disability during service.

According to post-service medical records, the veteran did 
not again report complaints associated with visual acuity 
until 1989.  During that year, he indicated that his vision 
had worsened and become blurry in the last five years, that 
he needed much light to see, and that he had failed his 
driving test due to an inability to see.  W. Cross, M.D., 
performed a radial keratotomy (RK) on both of the veteran's 
eyes in August 1989.  

Since then, multiple health care providers have addressed 
whether an eye disorder manifested not only by defective 
vision but also by glare and limited peripheral vision 
initially manifested in service or increased in disability 
therein.  

In June 1993, the veteran sought treatment from J. Crawford, 
O.D., who could not improve the veteran's vision beyond 20/60 
bilaterally.  He thus referred the veteran to an 
ophthalmologist

Later in June 1993, J. Rowes, M.D., a private 
ophthalmologist, examined the veteran's eyes after the 
veteran presented complaining of a significant glare problems 
and decreased vision.  He referred to the veteran's 1989 RK, 
noted and described numerous RK cuts in both eyes, and 
indicated that such cuts reflected that, prior to the 
surgery, the veteran had a rather high degree of myopia.  Dr. 
Rowes noted defective vision, cataracts bilaterally, retinal 
changes from myopia, and corneal scars secondary to the 1989 
RK.  He indicated that he could not quite convince himself 
that the veteran's cataracts were the sole reason for his 
decreased vision.

Dr. Rowes thus referred the veteran to G. Avery, M.D., who 
confirmed post-surgical retinal scarring, diagnosed mild 
myopic degeneration and status post RK surgery, noted that 
the maculas represented only a small part of the veteran's 
visual problems and that the glare was the more significant 
problem, and opined that the glare problem resulted from the 
old corneal incisions.  Dr. Avery referred the veteran back 
to Dr. Rowes, who in July 1993, recommended that the veteran 
return to Dr. Cross for help with his glare problems.  

In subsequently dated letters, Drs. Rowes and Avery responded 
to inquiries regarding the etiology of the veteran's eye 
problems.  Dr. Rowes indicated that, in 1993, there was 
nothing evident that could be associated with the veteran's 
activities in the military.  He opined that the veteran's 
problems were related to the 1989 RK and his cataracts and 
myopic degenerative changes.  Dr. Avery indicated that, in 
1993, the veteran had mild myopic degeneration secondary to 
high myopia bilaterally.  He opined that the veteran's work 
condition had nothing to do with the anatomical or 
deteriorating visual state of his eyes.

As recommended, in July 1993, the veteran returned to Dr. 
Cross, who diagnosed bilateral amblyopia, significantly 
decreased visual acuity and no improvement with eyeglasses.  
He opined that the decreased visual acuity was possibly 
neurologically related.  Dr. Cross referred the veteran to C. 
Garcia, M.D., a private ophthalmologist.

In August 1993, Dr. Garcia saw the veteran, who complained of 
a progressive decrease in vision and a significant reduction 
in visual acuity at night and in dim illumination.  Dr. 
Garcia noted defective vision that could not be improved by 
manifest refraction, corneal scars consistent with RK, 
inferior nasal staphylomas in each eye, significant 
constriction of the visual field bilaterally, and normal 
electrophysiology.  In a letter dated in May 1996, Dr. Garcia 
opined that, based on these findings, the veteran's decreased 
visual acuity could be due to the RK scars or amblyopia, 
which was present since childhood.  He further opined that 
the field constriction could also be due to the RK.  He 
indicated that medically, weather conditions were not 
contraindicated, but that due to the reduced visual acuity 
and constricted visual fields, the veteran should avoid 
dangerous situations in dim illumination.

In August 1993, the veteran applied for disability benefits 
from SSA.  In August 1994, SSA awarded the veteran such 
benefits based wholly on a diagnosis of retinal dystrophy.  
SSA based this award primarily on a report of 
Ophthalmological Consultative Examination conducted in 
January 1994 by Philip T. Weisbach, M.D., which showed 
multiple corneal scars bilaterally and included a diagnosis 
of some type of retinal dystrophy, probably an atypical case 
of bilateral retinitis pigmentosa.  Following the 
examination, Dr. Weisbach advised the veteran to consult with 
a retinal specialist to determine the exact cause of his 
retinal disorder.

During a VA eye examination conducted in December 1998, a VA 
examiner diagnosed a questionable history of retinal 
dystrophy and status post RK of both eyes.  With regard to 
the former diagnosis, he noted that Dr. Garcia had not 
mentioned the presence of retinal dystrophy and, in fact, had 
noted decreased visual acuity, possibly due to the RK scars 
or ambylopia, and a normal retinal electrophysiologic 
examination.  With regard to the latter diagnosis, he opined 
that it was most likely responsible for the veteran's 
symptoms of glare and photophobia and might also contribute 
to his decreased visual acuity.  

On further inquiry by the RO, the examiner commented further 
in a March 1999 written addendum.  In response to the 
question of whether the veteran's eye pathology existed prior 
to service, he referred to the veteran's myopia, status post 
RK, his possible amblyopia, and his questionable retinal 
dystrophy and indicated that, in the absence of a report of 
retinal examination dated prior to service, he could not 
determine whether the third disorder existed before service.  
With regard to the other two disorders, he opined that they 
preexisted service.  In response to the question of whether 
these conditions worsened in service, the examiner answered 
negatively.  In response to the question of whether the 
veteran's eyes rendered him more susceptible to symptomatic 
manifestations of a disorder later, he indicated that, if the 
veteran did indeed have retinal dystrophy, which his 
examination and Dr. Garcia's examination did not show, such a 
condition can worsen with time.  In response to the question 
of whether a worsening of an eye condition could reasonably 
have been found at the time of the veteran's discharge from 
service in 1966, he indicated that amblyopia is a diagnosis 
of exclusion and such a condition does not worsen after 
childhood; myopia, on the other hand, can worsen with age and 
is detectable by examinations of visual acuity and refractive 
error.

The veteran has not submitted a statement from a medical 
professional refuting the medical opinions noted above and 
establishing that his visual acuity increased in disability 
in service.  He also has not submitted a statement from a 
medical professional establishing that an eye disorder (other 
than one considered a refractive error of the eye and 
therefore not deemed a disease for VA purposes), which 
manifests as a significant degree of glare and decreased 
visual acuity, including peripherally, is related to service.  
As previously indicated, to prevail in this claim, the record 
must include competent evidence establishing that the veteran 
currently has an eye disorder that is related to his period 
of active service either by direct incurrence or by 
aggravation.  In this case, the veteran's assertions 
represent the only evidence of record of such a nexus.  The 
veteran's assertions in this regard may not be considered 
competent, however, as there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that defective 
vision preexisted service, but did not increase in disability 
therein and that a bilateral eye disorder manifested by 
significant glare and decreased visual acuity, especially 
peripherally, is not related to active service.  Based on 
these findings, the Board concludes that a bilateral eye 
disorder, characterized as blindness of both eyes, was not 
incurred in or aggravated by active service.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as the preponderance of the evidence is 
against the claim, the claim must be denied.

B.  Claim for a Higher Initial Evaluation - Left Fourth 
Finger Disability

The veteran seeks a higher initial evaluation for his left 
fourth finger disability.  Initially, he claimed that the 
disability was not causing any problem.  Subsequently, 
however, his representative indicated that the disability was 
causing the veteran pain and loss of movement, thereby 
warranting a compensable evaluation.  Most recently, the 
veteran has asserted that a compensable evaluation should be 
assigned for this disability under 38 C.F.R. § 4.56(d)(1), 
based on the presence of the retained foreign body in the tip 
of his left fourth finger.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The RO has evaluated the veteran's left fourth finger 
disability as noncompensably disabling pursuant to Diagnostic 
Codes (DCs) 5225 and 5230, which govern ratings of, in part, 
the ring finger.  The DCs pertinent to ratings of service-
connected hand and finger injuries were revised during the 
course of the veteran's appeal, effective August 26, 2002.  
See 67 Fed. Reg. 48,784, 48,787 (July 26, 2002).  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in August 2005, the 
RO considered the veteran's claim for a higher initial 
evaluation pursuant to the former and revised criteria for 
rating service-connected hand and finger disabilities.    

Prior to the amendment, DC 5227 provided that a 
noncompensable evaluation was warranted for ankylosis of any 
major or minor finger other than the thumb, index finger or 
middle finger.  38 C.F.R. § 4.71a, DC 5227 (2001).  Extremely 
unfavorable ankylosis was to be rated as amputation under DCs 
5152 to 5156.  38 C.F.R. § 4.71a, DCs 5224-5227, Note (2001).  
A 10 percent evaluation was assignable for amputation of the 
ring finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
evaluation was assignable for amputation of the major or 
minor ring finger with metacarpal resection (more than one-
half the bone lost).  38 C.F.R. § 4.71a, DC 5155 (2001).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules were to be observed: (1) Ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, was to 
be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, was be 
rated as unfavorable ankylosis; and (3) With only one joint 
in a digit ankylosed or limited in its motion, a 
determination was to be made on the basis of whether motion 
was possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating was 
to be for favorable ankylosis, otherwise unfavorable.  
38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis 
(2001).    

The amendment did not substantively alter DC 5227 or DC 5155, 
but added DC 5230.  DC 5227 now provides that a 
noncompensable evaluation is assignable for unfavorable or 
favorable ankylosis of the major or minor ring or little 
finger.  38 C.F.R. § 4.71, DC 5227 (2005).  The adjudicator 
is to consider whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71, DC 5227, Note (2005).  DC 5230 provides that a 
noncompensable evaluation is assignable for any limitation of 
motion of the major or minor ring or little finger.  38 
C.F.R. § 4.71a, DC 5230 (2005).

Prior to August 26, 2002, there was no DC that allowed for a 
rating of a hand or finger disability based on limitation of 
motion of the fingers.  Due to the amendment, however, as of 
August 26, 2002, such a rating is allowed.  In this case, the 
ring finger is at issue; therefore, the amendment has no 
effect on the veteran's claim.  As noted, even if limitation 
of motion is shown, such limitation is noncompensable.  

Based on these criteria and the evidence and reasoning noted 
below, the Board finds that the veteran's left fourth finger 
disability picture does not more nearly approximate the 
criteria for an initial compensable evaluation.  

In service, in May 1963, the veteran fractured the distal 
phalanx of his left fourth finger, after smashing it against 
a dumpster.  A treating health care provider noted a direct 
bruise trauma to the nail, which was almost completely 
loosened from the nailbed, an underlying hematoma with some 
minimal bleeding from the nailbed, a fourth finger in good 
position, and no nerve, artery or tendon involvement.  He 
treated the fracture with a splint.  X-rays revealed an 
undisplaced fracture of the tuft of the phalanx.  During 
follow-up treatment in June 1963, x-rays showed a healed 
fracture with fragments in good alignment and minimal callus 
laid down.  On separation examination conducted in September 
1966, the veteran expressed no complaints associated with the 
fracture and the examiner noted no complications or sequelae 
thereof.

Since discharge, the veteran has received treatment for a 
variety of medical conditions, none of which involves his 
left fourth finger.  Accordingly, post-service private 
treatment records and information from SSA include no 
findings pertinent to this claim.  

The veteran has also undergone VA examinations, including of 
his left fourth finger.  In December 1998, he underwent a VA 
hand, thumb, and finger examination, during which he reported 
that, since the in-service injury, he had had very few 
problems with his left fourth finger.  He indicated that he 
had some mild aches when the weather changed, particularly to 
cold temperatures.  An examiner noted hyperextension of the 
fourth distal interphalangeal joint of the left hand to 5 
degrees and flexion to 50 degrees, both with no tenderness or 
pain.  He also noted no tenderness to palpation, no sensory 
deficit (grossly intact sensation), no vascular abnormality 
(capillary filled in less than 2 seconds) and no nail 
abnormality.  X-rays showed metallic debris in the ulnar 
aspect of the tympanum, no bone or joint space abnormalities, 
and evidence of a healed fracture in the left fourth finger 
distal phalanx.  The examiner diagnosed status post fracture 
of the distal phalanx of the fourth finger of the left hand, 
asymptomatic, and residual metallic foreign body in the tip 
of the fourth finger of the left hand, mildly symptomatic.

In May 2002, the veteran underwent a VA orthopedic 
examination, during which he reported that his left fourth 
finger became painful with cold exposure and while doing 
certain activities, including making a power grip or full 
fist.  He indicated that, consequently, he wore gloves in the 
winter.  The veteran denied any other limitation of motion, 
fatigue, weakness, lack of endurance or incoordination 
secondary to the pain.  He indicated that his finger 
disability did not preclude him from engaging in any 
activities, but rather, occasionally made him uncomfortable 
while doing the activity.  An examiner noted that the veteran 
was right hand dominant.  He also noted normal range of 
motion of the interphalangeal joints, no nerve, tendon or 
vascular impairment, and no visible deformity or other 
abnormality.  He diagnosed a history of fracture of the left 
ring finger distal phalanx with cold intolerance and moderate 
activity-related discomfort.  He commented that there did not 
appear to be any functional loss with regard to the left 
hand.

The above evidence establishes that the veteran's left fourth 
finger disability causes pain on exposure to cold weather and 
with certain activities, but has not necessitated treatment, 
or manifested as ankylosis or amputation of the digit, the 
functional loss equivalent.  A compensable evaluation is thus 
not assignable under the former or revised criteria for 
rating service-connected hand and finger disabilities.  A 
compensable evaluation is also not assignable under 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. at 206, because although the veteran has pain while 
engaging in certain activities, he has admitted, and an 
examining physician has found, that such pain causes no 
functional loss.  

The veteran alleges that an initial compensable evaluation is 
warranted under 38 C.F.R. § 4.56(d), based on a retained 
foreign body in his left fourth finger. However, there is no 
indication that the veteran's in-service incident caused such 
a body to be imbedded in his finger.  His service medical 
records do not record any muscle injury associated with his 
fracture and x-rays conducted in May 1963 and again in June 
1963 show no such foreign body in any area of the veteran's 
left hand. In any event, this decision contemplates all 
symptomatology of the veteran's left fourth finger disability 
regardless of whether it results from the fracture or the 
foreign body, and as previously indicated, such 
symptomatology causes no functional loss.  An initial 
compensable evaluation for residuals of such a body is thus 
not assignable.  

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's left fourth finger 
disability.  For the same reasons noted on the prior pages, 
the evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  The evidence also 
does not establish that this disability necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded a higher initial 
evaluation in the future should his left fourth finger 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a noncompensable evaluation is the most appropriate 
assigned this disability given the medical evidence of 
record.

The Board concludes that the criteria for an initial 
compensable evaluation for residuals of a fracture of the 
distal phalanx of the fourth finger of the left hand have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is not an approximate balance of positive and 
negative evidence of record with regard to this claim, the 
doctrine was no for application.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.  


ORDER

Service connection for a bilateral eye disability, 
characterized as blindness of both eyes, is denied.

An initial compensable evaluation for residuals of a fracture 
of the distal phalanx of the fourth finger of the left hand 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


